DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 10, 861, 601. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 of the instant recites methods and a user device for executing an initialization software module based on configuration setting on the user device while claims 1-26 of Pat. 10, 861,601 recite executing an initialization application on the user device based on configuration files. 
In removing this feature, the scope of the claim is merely broadened by eliminating elements and their functions.  It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to not recite an initialization software module and configuration settings in the parent patent and recite such in the instant.
s 1-7, 9-12, 14-26 of the instant Application 17/093419 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10,11, 14, 15 and 18 of U.S. Patent No. 10,861,601 in view of Peak et al (US 20110161100).

Regarding claim 1, the parent patent (Pat.’601) in claim 1 recites similar features of performing a medical test for a user device but does not recite performing at least one of a test, measurement, monitoring, or assessment of at least one of a medical or a health parameter of a user with at least one sensor within, attached to, or communicatively coupled to the user device. However reference Peak teaches this feature (Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite a sensor within, attached to, or communicatively coupled to the user device for performing a medical test 

Regarding claim 2-7, and 9-12 the parent patent in claim 2-7, 10, 11, 14 and 15 recites these limitations respectively. 

Regarding claim 14, the parent patent (Pat.’601) in claim 8 recites similar features of receiving an input on a touched screen but doesn’t recite attached to or communicatively coupled to the user device. However reference Peak teaches this feature (Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite an input screen attached to, or communicatively coupled to the user device for performing a medical test 

Regarding claim 15, the parent patent (Pat.’601) in claim 9 recites similar features of measuring movement of the user device but doesn’t recite at least one sensor within, attached to, or Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite a sensor within, attached to, or communicatively coupled to the user device for measuring movement.

Regarding claim 16, the parent patent (Pat.’601) in claim 12 and 13 recites similar features of performing a medical test for a user device but does not recite performing at least one of a test, measurement, monitoring, or assessment of at least one of a medical or a health parameter of a user with at least one sensor within, attached to, or communicatively coupled to the user device. However reference Peak teaches this feature (Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite a sensor within, attached to, or communicatively coupled to the user device for performing a medical test 

Regarding claim 17, the parent patent (Pat.’601) in claim 16 recites similar features of performing a medical test for a user device but does not recite performing at least one of a test, measurement, monitoring, or assessment of at least one of a medical or a health parameter of a user with at least one sensor within, attached to, or communicatively coupled to the user device. However reference Peak teaches this feature (Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite a sensor within, attached to, or communicatively coupled to the user device for performing a medical test 

Regarding claim 18-22, the parent patent in claim 17, 18, 21, 22 and 25 recites these limitations respectively. 

Regarding claim 23, the parent patent (Pat.’601) in claim 19 recites similar features of receiving an input on a touched screen but doesn’t recite attached to or communicatively coupled to the user device. However reference Peak teaches this feature (Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite an input screen attached to, or communicatively coupled to the user device for performing a medical test 

Regarding claim 24, the parent patent (Pat.’601) in claim 20 recites similar features of measuring movement of the user device but doesn’t recite at least one sensor within, attached to, or communicatively coupled to the user device. However reference Peak teaches this feature (Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite a sensor within, attached to, or communicatively coupled to the user device for measuring movement.

Regarding claim 25, the parent patent (Pat.’601) in claim 23 and 24 recites similar features of performing a medical test for a user device but does not recite performing at least one of a test, measurement, monitoring, or assessment of at least one of a medical or a health parameter of a user with at least one sensor within, attached to, or communicatively coupled to the user device. However reference Peak teaches this feature (Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite a sensor within, attached to, or communicatively coupled to the user device for performing a medical test 

Regarding claim 26, the parent patent (Pat.’601) in claim 26 recites similar features of performing a medical test for a user device but does not recite performing at least one of a test, measurement, monitoring, or assessment of at least one of a medical or a health parameter of a user with at least one sensor within, attached to, or communicatively coupled to the user device. However reference Peak teaches this feature (Peak ¶0073- 1st sentence- a proximity sensor may be used to identify when a biometric sensor is properly coupled or worn by a user). Therefore it would be obvious to recite a sensor within, attached to, or communicatively coupled to the user device for performing a medical test 

Claims 8 and 13 of the instant Application 17/093419 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,861,601 in view of Peak and further in view of Cohen (US 20100286488).

Regarding claim 8, the parent patent in claim 1 recites similar features however doesn’t recite storing, by the first software module, the metric in the data store based on the access level defined by the first key value pair. However reference Cohen teaches these features (Cohen ¶0026- 2nd sentence- to store the software program …, as well as to store the medical information). Therefore it would be obvious to recite storing a metric in data store based on access levels

Regarding claim 13, the parent patent in claim 1 recites similar features however doesn’t recite wherein the at least one sensor comprises one or more of a glucose sensor, a blood pressure sensor, or a heart rate monitor. However reference Cohen teaches these features (Cohen ¶0025). Therefore it would be obvious to recite a sensor comprising one or more of a glucose, blood pressure or hear rate sensor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462